Citation Nr: 1822519	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  05-35 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T.L. Bernal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970 and from October 2002 to October 2003, with additional service in the National Guard.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2016, the Board remanded the matter for issuance of a statement of the case (SOC).  In September 2017, the Board remanded the matter again for a VA examination.  The RO has complied with the remand instructions and the matter is again before the Board. 


FINDING OF FACT

Bladder cancer is not causally or etiologically related to service, to include any injury or event therein. 


CONCLUSION OF LAW

Bladder cancer was not incurred in service, nor is it due to herbicide exposure.  38 U.S.C. §§ 1110, 1112, 1113, 1116,1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomotology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by the service record, the official history of each organization in which he served, the medical records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a).

The Veteran was diagnosed with bladder cancer in 2010.  While it appears that the bladder cancer has been successfully treated, bladder cancer has been shown.  He contends that it is due to exposure to Agent Orange in service.  Specifically, he asserts that he developed bladder cancer while serving in Vietnam as a result of exposure to herbicides.

For purposes of establishing service connection for a disorder resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

"Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that service in Vietnam means that the veteran actually set foot within the land borders of Vietnam).  

The Veteran's DD-214 indicate that he had foreign service and he is the recipient of several medals consistent with service in Vietnam.  Therefore, he is presumed to have been exposed to herbicides.  However, the herbicide presumption does not apply because his current diagnoses of bladder cancer is not listed as a presumed disease under the herbicide presumption.  Accordingly, the appeal based on presumptive herbicide exposure is denied.

Next, the Board will consider entitlement on a direct basis as due to herbicide exposure.  Combee v. Principi, 24 F.3d 1049, 1043 (1994).  As noted above, bladder cancer has been diagnosed, although subsequent medical evidence reflects that the Veteran is currently cancer free.  Nonetheless, bladder cancer has been shown and the first element of direct service connection has been met.  Moreover, as he is presumed to have been exposed to herbicides in service, the second element of direct service connection - in-service incurrence - has also been met.

A veteran may establish the third element of direct service connection - nexus - by either showing that the disease actually occurred in service or by providing medical evidence of a nexus between the disease and in-service herbicide exposure, or any other in-service event. 

The service treatment records are negative for complaints of, treatment for, or a diagnosis of, bladder cancer or any symptoms reasonably attributed to bladder cancer.  The Reports of Medical History reflects that he denied blood in the urine and/or painful urination.  The earliest recorded clinical symptoms were more than 30 years after service in Vietnam.  Therefore, bladder cancer was not shown in service or for many years thereafter.

A November 2017 VA medical opinion, based on a review of the records and current medical literature and research, reflected that it was less likely than not that the Veteran's bladder cancer was due to service.  The clinician noted that there was inadequate and insufficient evidence to determine whether there exists a direct association between Agent Orange and bladder cancer.  He opined as follows:

Based on the [medical literature], there is no evidence of a "cause and effect" relationship between the Veteran's bladder cancer (s/p surgery) and previous Agent Orange exposure.  On review of the [risk factors], the Veteran appears to have multiple risk factors which have contributed to his bladder cancer.  Therefore, it is more likely that the etiology of the Veteran's bladder cancer is multifactorial.

Based on the clinician's review of the record and the risk factors, to include chemical exposure, for developing bladder cancer, the clinician found that the Veteran's exposure to Agent Orange was less likely to be the cause of his bladder cancer, and noted that he had other known risk factors.  

The Board places high probative value on this medical opinion.  The November 2017 clinician has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  The clinician reviewed the record in its entirety, sufficiently addressed the treatment records, considered the Veteran's various risk factors for bladder cancer, while referencing current medical literature and providing a thorough reasoning.  Further, there is no contradicting medical evidence of record.  Therefore, the clinician's opinion is of great probative value.

The Board has considered the Veteran's lay statements that bladder cancer was due to herbicide exposure or directly to service.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer an opinion as to the etiology of bladder cancer due to the medical complexity of the matter involved.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462.   

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the examination report and clinical findings than to his statements.  

In light of the above discussion, the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for bladder cancer is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


